Citation Nr: 0115737	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

The appeal arises from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, granting service connection for PTSD 
and assigning a 30 percent disability rating for that 
disorder. 
The appeal also arises from a December 2000 RO decision 
denying the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.


REMAND

The veteran is currently service connected for malaria, rated 
noncompensably disabling from February 1946; residuals of an 
appendectomy consisting of a scar, rated noncompensably 
disabling from February 1946; and PTSD, rated 30 percent 
disabling from June 2000.  

The claims file contains a letter dated in December 1999 from 
F. H. Freccero, M.D., a private physician, informing that he 
had been treating the veteran for the past thirty years 
including for hypertension.  The physician noted that the 
veteran had also had anxiety for many years.  The physician 
added that the veteran had demonstrated some emotional 
outbursts associated with anxiety and depression, which the 
physician related to the veteran's war experiences.  The 
physician also noted that the veteran had recently begun 
treatment with anti-depression and anti-anxiety medications.  

At a February 2000 VA general examination, the veteran 
reported currently working full time for the water department 
of a city in Massachusetts.  Regarding the veteran's mental 
status, the examining physician assessed anxiety, depression, 
and probably PTSD.  The examiner noted that the veteran had 
not undergone VA hospitalization for a mental disorder, but 
he had reportedly been followed by a psychiatrist on an 
outpatient basis, and reportedly had a past history of 
electro-shock therapy.  The examiner concluded that though 
the veteran was currently "pretty functional and active in 
his normal life,"  he nonetheless continued to have frequent 
episodes of flashbacks, feelings of remorse, depression, and 
anxiousness.  

At a February 2000 VA examination for PTSD, the veteran 
reported that he had been married for 52 years, that he 
enjoyed a good relationship with his four boys, and that 
while he only had a high school education, he retired as 
superintendent of the water department of a city in 
Massachusetts in March 1988 after full employment for that 
department for 41 years.  The veteran reported currently 
working part-time, approximately 28 hours per week, for a 
plumbing supply company.  The veteran denied memory loss or 
impairment, and the examiner noted that this was demonstrated 
by the veteran's recounting of past events.  The examiner 
observed depressed mood and anxiety, as well as tearfulness 
upon the veteran's recounting of stressors.  The examiner 
diagnosed chronic PTSD, and assigned a GAF score of 45.  

In a September 2000 joint letter, a VA social worker and a VA 
physician informed that the veteran had been receiving weekly 
treatment at their facility for some time for his PTSD, with 
current recurrent nightmares, flashbacks, intrusive thoughts, 
irritability, very low tolerance for stresses of daily life, 
outbursts of anger, concentration problems and memory loss, 
survivor guilt, isolation, depression, and anxiety.  They 
opined that the veteran's PTSD significantly limited his 
functional ability both socially and occupationally.  

In an October 2000 letter, the same VA physician who signed 
the September 2000 letter opined that the veteran's PTSD 
rendered him unable to sustain gainful employment.  She 
assigned a GAF of 40.  

In a claim for unemployability benefits submitted in October 
2000, the veteran reported  that he had last worked full time 
in May 2000 at a plumbing supply company, when he became too 
disabled to work.  He reported that he left that employment 
at that time and did not seek further employment because "I 
was making mistakes on the invoices plus writing in the wrong 
customer's name because I kept forgetting them."

In a November 2000 statement received from the veteran's 
former employer at the plumbing supply company, it was noted 
that the veteran had worked for the company eight hours per 
day, 45 hours per week, from January 1995 to April 2000, at 
the sales counter and performing light warehouse work.  The 
employer explained that the veteran's employment was then 
terminated because the store had closed.  "No heavy 
lifting" was the only noted restriction on the veteran's 
employment activities.  
 
In VA psychiatric treatment evaluations from November 2000 to 
January 2001, the veteran was variously noted to be neatly 
dressed, very polite, moderately anxious, cooperative, 
pleasant, with good eye contact, laughing, talking positively 
about events, and showing good humor.  It was noted that he 
was no longer tearful when recounting past war events.  He 
had no abnormal movements, and his speech was fluent, 
spontaneous, with soft tone and volume, and normal prosody.  
Thought processes and content showed no evidence of a formal 
thought disorder, though there were some ruminations about 
war experiences and survivor guilt.  Affect was appropriate, 
smiling, and not as anxious as previously.  The examiner 
noted ongoing treatment with Celexa since August 2000, and 
reported that the veteran had shown some improvement during 
interviews by being more positive, less anxious, less labile, 
and becoming more active socially.  The examiner diagnosed 
PTSD, rule out dysthymic disorder, and assigned a GAF of 40.  

The Board notes the discrepancies in reports of the veteran's 
recent employment as recorded at recent VA examinations, and 
that reported by the veteran's former employer in a November 
2000 statement.  The forty-five hours per week worked  by the 
veteran up until April 2000, as reported by that employer, 
indicates full time employment.  That employer further 
indicated that the employment was not terminated due to a 
psychiatric disorder or any other disability.  The GAF's of 
40 and 45 assigned by VA physicians in February 2000, October 
2000, and December 2000, appear to be completely inconsistent 
with the veteran's history of successful employment, 
including full-time employment up to April 2000.  These GAF 
scores also appear to be inconsistent with his history of 
ongoing marriage of over fifty-two years with current good 
relations with all his children, and his recent presentations 
upon VA outpatient interviews.  While VA examiners have 
assessed the severity of the veteran's PTSD in terms of GAF 
scores, the Board considers it desirable that the clinical 
findings on examination be reported in terms of the VA rating 
criteria, because GAF scores do not equate precisely with the 
rating criteria.  See 38 C.F.R. §§ 4.126, 4.130 Diagnostic 
Code 9411 (2000).   Accordingly, remand for an additional VA 
examination and evaluation of the veteran's PTSD with regard 
to the rating criteria is in order.  

The Board also notes that while it was reported that the 
veteran received weekly outpatient treatment at a VA facility 
for a considerable period of time prior to October 2000, the 
claims folder contains no records of such treatment prior to 
November 2000.   Medical records concerning a veteran which 
are in the VA's possession at the time a determination is 
made about his or her claim will be considered to be evidence 
which was in the record before the adjudicators at the time 
of the final decision, regardless of whether such records 
were actually before the adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, upon remand 
such records of VA treatment must be obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  All remand development must comply 
with the VCAA. 

Remand of the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is necessary for additional 
evidentiary development regarding any effect the veteran's 
PTSD may have on his employability.




The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
January 2000, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current extent of his PTSD.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The RO must 
give the examiner a copy of the current 
rating criteria for evaluating 
psychiatric disorders.  The examiner 
should comment as to the presence or 
absence of each symptom and clinical 
finding required for disability ratings 
from zero to 100 percent, and where 
present, the frequency and severity 
thereof.  The examiner should also 
provide an opinion, with an accompanying 
discussion of  the veteran's employment 
history as well as the clinical findings 
supporting any conclusions that the 
veteran's PTSD by itself precludes 
substantially gainful employment.  

3.  The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




